 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDworked.in the department when their own workwas slow and havebeenencouragedto learnsomething about the lithographicprocess.However,prior to the election,allwere assignedto, and spent themajor portion of their time working in, the Employer's letterpressoperations.Since the election, O'Keefe has become a lithographicplatemakerbut this fact has no bearing on his eligibility to vote inthe election held herein.Accordingly, we shall sustain the chal-lengesto these three ballots.The Employer took no exception to the Regional Director's findingthat the challenge to Irene Gutberlet's ballot should be overruled.However, it excepted to the Regional Director's recommendation that,becauseit could not affect the results of the election, her ballot shouldbe left unopened.The Employer contends that all the ballots shouldbe opened and counted and, therefore, her ballot could be decisive. Inviewof our decisionwith regard to the other challenges, we shallfollow the Regional Director's recommendation and shallnot openand countGutberlet's ballot.As we are sustaining the challenges to the ballots of fiveindividualsand as thetally of ballots, therefore, shows that the Petitioner hasreceived a majority of the valid votes cast in the election, we shall, inaccordancewith the recommendations of the Regional Director, cer-tify the Petitioner as the collective-bargaining representative of theemployeesin the appropriate unit.[The Board certified Amalgamated Lithographers of America,Local No. 14, AFL-CIO, as the collective-bargaining representativeof allthe lithographic production employees at the Employer'sPrimos, Pennsylvania, plant, in the unit heretofore found appro-priate.]MEMBERSRoDGERS and FANNING took no part in the consideration ofthe above Supplemental Decision and Certification of Representatives.Local UnionNo. 48, SheetMetalWorkers'International Asso-ciation,AFL-CIO ;T. E. Reid,Agent of Local Union No. 48,SheetMetalWorkers'InternationalAssociation, AFL-CIO;LocalUnion No. 48, SheetMetalWorkers'International Asso-ciation,AFL-CIO; T. E. Reid, Agent ofLocalUnion No. 48,SheetMetalWorkers'InternationalAssociation,AFL-CIOandAcousti Engineeringof Alabama, Inc.Cases Nos. 10-CC-317, 10-CC-318, 10-011-588, and 10-013-591.March !?8, 1958DECISION AND ORDEROn October 29, 1957, Trial Examiner Herbert Silberman issuedhis Intermediate Report in the above-entitled proceeding, finding120 NLILB No. 34 LOCAL UNION NO. 48213that the Respondents had engaged in and were engaging in certainunfair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter the Respond-ents filed exceptions to the Intermediate Report and a supportingbrief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Local Union No. 48, Sheet MetalWorkers' International Association, AFL-CIO, itsofficers, repre-sentatives, agents, successors, and assigns, and T. E. Reid, shall :1We agree with the Trial Examiner that these proceedings arise out of continuing effortby the Respondents to have Acousti assign the work of installing metal pan acousticalceilings to its members rather than to Acousti's own employees,and that the broad remedyrecommended is necessary to effectuate the policiesof the Act.SeeLocal Union No. 48SheetMetalWorkers'InternationalAssociation,AFL-CIO (AcoustiEngineering ofAlabama,Inc ),119 NLRB 157, 114 NLRB 1415.We also agree that, as the present proceeding is not one under Section 10 (k) of theAct, the determination of the National Joint Board for the Settlement of JurisdictionalDisputes is not relevant.Moreover,as set forth inLocal Union No. 48, etc.,119 NLRB157, Acousti never agreed to be bound by any decision of the Joint Board.Finally,we find without merit the Respondent'scharge that the attorney for theGeneral Counsel improperly acted as "prosecutor"in this proceeding.The GeneralCounsel and his representatives have the statutory duty to investigate charges, issuecomplaints and prosecute such complaintsbefore theBoardSection 3 (d).The attorneyfor the General Counsel was therefore merely fulfilling his statutory function in prosecut-ing the present caseA similar argument was made and rejected inLocal Union No.48,etc.,119 NLRB 157.For the proposition that the same conduct may violate Section 8 (b) (4) (D) as wellas other sections of the Act, seeWendnagel h Company,119 NLRB 1444.Member Fanning joins in finding violations of Section8 (b) (4) (A)and 8(b) (4) (B),but would not find violations of Section8 (b) (1) (A)and 8(b) (2) where, as here, thesame primary conduct of the Respondent relates to a jurisdictional dispute within themeaning of Section 8(b) (4) (D). In thisconnection he notes that the facts in theinstant case are allegedby theGeneral Counsel to constitute a jurisdictional dispute in acompanion case now pendingbefore theBoard.In his opinion,itwas the intent ofCongress to encourage the parties voluntarily to settle such disputes with as little re-course as possible to Government proceduresHe would therefore find, as to the primarynature of the Respondent's conduct,that the procedures established by Congress underSection 8(b) (4) (D) and Section 10 (k) are exclusive.To the extent,however, thatthe Respondent's conduct was secondary in nature,enmeshing neutral employers in con-troversies not their own, he would find the secondary boycott provisions of the statuteindependently applicable and controlling. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Threatening to picket or picketing any premises where AcoustiEngineering of Alabama, Inc., is engaged in the installation of metalUnion No. 48, Sheet Metal Workers' International Association,AFL-CIO, a condition of employment, except in accordance withthe-provisions of Section 8 (a) (3) of the Act, or otherwise attempt-ing to cause Acousti Engineering of Alabama, Inc., to discriminateagainst employees in violation of Section 8 (a) (3) of the Act.(b)By like or related conduct, restraining or coercing employeesof Acousti Engineering of Alabama, Inc., in the exercise of the rightsguaranteed in Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized inSection 8 (a) (3) of the Act.(c) Inducing or encouraging the employees of any employer (otherthan Acousti Engineering of Alabama, Inc.,) to engage in a strike ora,concerted, refusal in the course of their employment to use, manu-facture, process, transport, or otherwise handle or work on any goods,articles,materials, or commodities, or to perform any services fortheir respective employers, where an object thereof is (1) to forceor require any employer or other person to cease doing business withAcousti Engineering of Alabama, Inc., or (2) to force or requireAcousti Engineering of Alabama, Inc., to recognize Local Union No.48, Sheet Metal Workers' International Association, AFL-CIO, as thecollective-bargaining representative of employees of Acousti Engi-neering of Alabama, Inc., unless or until the Board certifies said labororganization as such representative in accordance with the provisions.of Section 9 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at their business offices and meeting halls within theState of Alabama, copies of the notice attached to the IntermediateReport marked "Appendix." 2Copies of said notice, to be furnishedby Regional Director for the Tenth Region, shall, after being dulysigned by an authorized. representative of Local Union No. 48, SheetMetalWorkers' International Association, AFL-CIO, and by itsagent, T. E. Reid, be posted by said Respondents immediately uponreceipt'thereof and maintained by them for a period of sixty (60) con-secutive days thereafter in conspicuous places, including all placeswhere notices to members of Local 48 are customarily posted.Rea-a,This notice is amended by substituting for the words,"The Recommendations of aTrial Examiner,"the words"A Decision and Order"In theevent thatthisOrder isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited StatesCourtof Appeals,Enforcing an Order." LOCAL UNION -NO.48215sonable steps shall be taken by said Respondents to insure that thenotices are not altered, defaced, or covered by any other material.--, (b)Upon. receipt from 'the Regional Director of copies of the saidnotice, forthwith return to him copies thereof duly signed as afore-said, which the Regional Director shall submit to employers doingconstruction work at the Redstone Arsenal for posting, the employerswilling, at all places within the State of Alabama, including theRedstone Arsenal, -where they are engaged in construction work.(c)Notify the'Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Decision and Order, whatsteps the Respondents have taken to comply herewith.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges duly filed by Acousti Engineering of Alabama, Inc., herein referredto asAcousti, the General Counsel of the National Labor Relations Board by theActing Regional Director for the Tenth Region (Atlanta, Georgia), on August 5,1957, issued an order consolidating the above-numbered cases and a complaintagainstLocalUnion No. 48, Sheet Metal Workers' International Association,AFL-CIO, herein referred to as the Union or Local 48, and its agent, T. E. Reid,alleging that the Respondents have engaged in and are engaging in conduct consti-tuting unfair labor practices affecting commerce within the meaning of Section 8(b) (1) (A), (2), (4) (A) and (B), and Section 2 (6) and (7) of the NationalLabor Relations Act, 61 -Stat: 136, herein called the Act.Copies of the charges,order of consolidation, complaint, and notice of hearing thereon were duly servedupon the parties.With respect to the unfair labor practices, the complaintalleges, insubstancethat: (1) in violation of Section 8 (b) (1) (A) and (2) of the Act, since aboutMay 29, 1957, Respondents attempted to cause Acousti to discriminate against itsemployees engaged in the installation of metal pan acoustical ceilings at the Red-stone Arsenal by replacing such employees with members of Local 48; and (2) inviolation of Section 8'(b) (4) (A) and (B) of the Act, Respondents induced andencouraged employees of various employers other than Acousti to engage in astrike or a concerted refusal in the course of their employment to perform anyservices by picketing the entrances to the Redstone Arsenal in Huntsville, Alabama,on July 10 and 11, 1957, in order to force or require other employers and personsto cease doing business with Acousti and to force or require Acousti to recognizeor bargain with Local 48 as the collective-bargaining representative of its employeesengaged in the installation of metal pan acoustical ceilings although the Union hadnot been certified as the representative of such employees.Respondents filed ananswer, verified August 12, 1957, denying that they had committed any unfair laborpractices.On August 15 and 16, 1957, a hearing was held before the Trial Examiner atHuntsville, Alabama, in a proceeding under Section 10 (k) of the Act in Cases Nos.10-CD-88 and10-CD-89, at which hearing all parties herein were represented bycounseland participated.Thereafter, counsel for all parties entered into a written stipulation in whichthey: (1) stipulated, among other things, to the business operations of AcoustiEngineering of Alabama, Inc., that no labor organization has been certified by theNational Labor Relations Board as the bargaining representative of any employeesof Acousti, that Local 48 is a labor organization within the meaning of Section 2(5) of the Act and that at all times material herein T. E. Reid is, and has been, anagent of the Union; (2) waived a hearing before a Trial Examiner and the submissionof further evidence in these proceedings; (3) agreed that the entire record in theseproceedings shall consist of their stipulation, the charges, the order of consolidation,the complaint, the notice of hearing thereon, the affidavits of service of the foregoing,the answer of the Respondents, and the transcript of the hearing in the proceedingunder Section 10 (k) of the Act in Cases Nos. 10-CD-88 and 10-CD-89 togetherwith true copies of the exhibits introduced at said hearing; and (4) further agreedthat, upon the record as so constituted, a Trial Examiner designated by the Chief-Trial Examiner, without further notice of proceedings herein, may make findings of 216DECISIONSOF NATIONAL LABOR RELATIONS BOARDfact and conclusions of law, and issue an Intermediate Report and RecommendedOrder in these cases.The Trial Examiner was duly designated by the Chief TrialExaminer for the above-stated purposes.Thereafter, as provided for in the aforesaidstipulation, the Respondents and the Charging Party duly filed briefs with the TrialExaminer, which have been given careful consideration.Upon the entire record in the case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF ACOUSTIAcousti Engineering of Alabama, Inc., a Delaware corporation, with its principaloffices in Birmingham, Alabama, is engaged in the installation of roofing materialsand acoustical ceilings.During the past 12 months, which period is representativeof all times material hereto, Acousti's income exceeded $700,000, of which it receivedin excess of $100,000 for services performed for customers each of whom annuallyship goods valued at more than $50,000 across State lines or annually performsservices valued at more than $50,000 in States other than the State where suchcustomer maintains his principal office and place of business.By reason of theforegoing, I find that Acousti is engaged in commerce within the meaning of Section2 (6) and (7) of the Act.II.THE RESPONDENTSLocal Union 48, Sheet Metal Workers' International Association, AFL-CIO, isa.labor organization within the meaning of Section 2 (5) of the Act and, duringall times material hereto, T. E. Reid was,and is, its agent.Ill.THE UNFAIR LABOR PRACTICESA. Sequence of eventsThe material facts in this case are not in dispute.These proceedings arise out ofa continuing effort by the Respondents to have Acousti assign the installation of metalpan acoustical ceilings, which they claim lies within the Union's trade jurisdiction,tomembers of Local 48 who are journeymen sheet metal workers and registeredapprentices rather than to Acousti's employees, all of whom are either journeymencarpenters or carpenters' apprentices and members of United Brotherhood ofCarpenters and Joiners of America, AFL-CIO. SeeLocal Union No. 48, etc.,114NLRB 1415.Acousti,whose offices and plant are in Birmingham, Alabama, maintains apermanent force of employees in Birmingham and Montgomery, Alabama, who do allits installation work.The Employer obtained several contracts to install metal panacoustical ceilings in buildings under construction at the Redstone Arsenal inHuntsville, Alabama, including contracts with Blount Brothers Construction Companyfor such installations in the missile assembly and inspection hangar and thecomputations laboratory.About July 9, 1957, when Acousti began work in thesetwo buildings Respondents engaged in the conduct, described below, which is allegedin the complaint constitute violations of the Act.Respondents anticipated the possibility of a dispute with the Employer concerningthe installation of metal pan acoustical ceilings at the Redstone Arsenal beforeAcousti began work at the project.Edwin K. Fowler, the area engineer at theRedstone Arsenal for the United States Army Corps of Engineers, testified that inFebruary 1957, Respondent Reid informed him that the installation of metal panacoustical ceilings "had been ceded by the Carpenters to the Sheet Metal Workers,and they would not permit Acousti to do the work with anybody except sheet metalworkers." In June 1957, Fowler was further advised by Reid "that he [Reid] hadbeen . . . unable to reach any agreement with [Acousti] as to the employment ofsheet metal workers,' and that he was going to have to take drastic action if [Acousti]started the work with carpenters."At the end of May 1957 Acousti was undertaking a small installation in theengineering building at the Redstone Arsenal under a contract with Bulter & Cobb.Reid told Acousti's foreman, John A. Gravlee, and another employee who wasassistinghim, that the installation work "belonged to them."Reid requestedGravlee to ask a representative of Acousti to meet with him about the matter.I The term "sheet metal workers" as used by Reid In the various conversations sum-marized herein and by Respondents on their picket signs was synonymous with membersof Local 48. LOCAL UNION NO. 48217Gravlee reported the incident to Ryall S.Morgan,Acousti's president, who sent BillK. Rabb to Huntsville to confer with Reid.A meeting between Rabb and Reid with several otherspresentwas held in theafternoon of June 3.Reid stated that the installation of metal pan acousticalceilingswas sheet metal work and that the National Joint Board for the Settlementof Jurisdictional Disputes in the Building and Construction Industry had awardedsuch work to the Sheet Metal Workers.Rabb informed Reid that Acousti did notrecognize the Joint Board, that the National Labor Relations Board had previouslyruled that Acousti had the rightto assignsuch work to its own employees andAcousti would continue to do so.Reid suggested that Acousti could employ 3 or 4men who were members of Local 48 or could use as many sheet metal workers onthe job as it did carpenters.On July 9, 1957, Robert G. Buchanan, who was job steward for Local 48 at theRedstoneArsenal, noticed that the installation of metalceilings inthemissile as-sembly andinspectionhangar was being performed by persons who were not membersof his Union .2Buchananarranged to meet Respondent Reid at that building laterthe same day and in the presence of Harold Roberson, another member of Local 48,who was also working at the project, showed Reid what was taking place.Reidtold Buchanan and Roberson that if the matter was not settled Respondents wouldpicket the project the next morning and that such picketing had already beenauthorized by the Building Trades Council.Reid directed both men to inform thejob stewards for the other crafts at the project about the matter.Buchanan andRoberson carried out these instructions.Specifically, they informed the stewardsfor the following crafts then working on the project of the possibility of a picketline the nextday and also that such picketing was authorized by the Building TradesCouncil:electricians,carpenters, ironworkers, laborers, block masons, insulators,cement finishers, and pipefitters.The dispute was not settled on July 9, and Re-spondents picketedall accessroads to the Arsenal on July 10 and in the morningof July 11.The pickets carried placards which read:SHEET METAL WORKERS' LOCAL UNION NO. 48PICKETING BUILDINGS NO'S - & - BECAUSEOF ACOUSTICAL METAL CEILING BEINGINSTALLED BY OTHERS THAN JOURNEYMANSHEET METAL WORKERS & REGISTERED APPRENTICESThe pickets were withdrawn in the forenoon of July 11 and Respondents have notpicketed the projectsince.All employees, except supervisory personnel, of all thecontractors 3 and subcontractors 4 engaged in construction work at the RedstoneArsenal remained away from their jobs while Respondents' pickets patrolled theentrancesto the project and the construction work was at a halt during this period.On July 10 and 11 a series of meetings was held for the purpose of seeking asolution which would result in the removal of the pickets.At 10 a. m. on July 10there was a meeting attended by, among others, Reid and Suydam, field superin-tendent for Blount Brothers Construction Company.Reid advised Suydam that thework in dispute had been ceded to the Sheet Metal Workers by the Carpenters.Suydam informed Reid that he had wired the National Joint Board for a decisionand asked Reid to remove the picket line immediately without awaiting the JointBoard's award .5Suydam promised to use his influence with Acousti to induce theEmployer to abide by the determination of the Joint Board, or any other agreementbetween the Carpenters and the Sheet Metal Workers disposing of the matter, andoffered to hold up the work in dispute until the controversy was resolved.Laterthat day Suydam met with Ryall S. Morgan, Acousti's president. Suydam advisedMorgan that he had submitted the matter to the National Joint Board and would3In this regard Buchanan testified, "I showed them my union cardand asked themdid they mind showing me theirs."s The prime contractors were : Blount Brothers Construction Company, J. A. JonesConstruction Company, Bolter & Cobb, Bush Housing Corporation, Batson-Cook Company,and Daniel Construction Company.4 The subcontractors were : Brown Plumbingand Heating,Inscho'sMechanical Con-tractors,Ashburn & Gray, Hugh J. Hughes, T. C. Little Company, NicholsPlumbing &Heating Company, North Brothers, and others not identifiedin therecord."All the prime contractors engaged in construction work at theRedstone Arsenal aswell as the Union had agreed to-be bound by the jurisdictionaldeterminations of theNational Joint Board. 218DECISIONSOF NATIONAL LABOR RELATIONS BOARDabide by the determination of that agency, and he had agreed to hold up Acousti'swork until the Joint Board rendered its award.Morgan stated that Acousti didnot recognize the jurisdiction of the National Joint Board.The next morning atstill another meeting, Suydam renewed his offer to Reid to hold up Acousti's workuntil a decision was handed down by the National Joint Board.The pickets werewithdrawn by Respondents the same forenoon.On July 26, 1957, the National JointBoard issued a decision in which it assigned the work in dispute at the RedstoneArsenal to sheet metal workers.Although the Union advised the Joint Board that,in accordance with its decision, it will not engage in any work stoppage or threatof work stoppage at the Arsenal, Acousti informed the Joint Board that it did notconsider itself bound by the award.However, Acousti has been prevented by, theprime contractor, Blount Brothers Construction Company, from continuing the workin dispute and at the present time a proposal is under consideration to eliminatethe work by changing the specifications for the job.B.ConclusionsAlthough the controversy herein has its origin in a dispute between the Respondentsand Acousti concerning the assignment of work and proceedings for a determinationof such dispute are presently pending before the Board, the complaint in this casedoes not allege any violation of Section 8 (b) (4) (D) of the Act and hence theresolution of the issues herein is not dependent upon the outcome of the pendingproceeding under Section 10 (k) of the Act.Likewise, the actions of the NationalJoint Board in their efforts to resolve the jurisdictional conflict regarding the installa-tion of metal pan acoustical ceilings at the Redstone Arsenal have no direct-bearingupon the issues in this case.The gravamen of the alleged violations of the Atlies in Respondents' involvement of neutral employers in their dispute with Acoustiand their attempt to cause the Employer to discriminate against its employees.When Respondents stationed pickets at the entrances to the Redstone Arsenalon July 10 and 11, 1957, they induced and encouraged employees of contractorsand subcontractors, other than Acousti, to engage in a concerted refusal to performservices and as a result all construction activities came to a halt.That this wasthe function intended to be served by the picketing is manifest from the inscriptionon the placards carried by the pickets and the forewarning of the event given tothe job stewards for the various trades engaged in work at the project.AlthoughRespondents dispute was with Acousti alone the signs did not state against whomthe picketing was directed and such omission indicates that reference was beingmade to all the employers doing construction work on project or at least to all theemployers performing work in certain unspecified buildings.Any possible doubtregarding the scope of the appeal intended by the picket signs is dispelled by thefact that on July 9, at the direction of Respondent Reid, the job stewards for variouscrafts, all of whom were working for employers other than Acousti, were alertedto the possibility that Local 48 would begin picketing the project the next day andin addition were advised that such contemplated action had the approval of theBuilding Trades Council.This, of course, was an appeal to such employees torespect the picket line by refusing to enter the Arsenal to report for work .6Because the picketing was not confined to Acousti, the primary employer involvedin the dispute with the Respondents, it cannot be considered to have been "primarypicketing." 7By inducing employees of contractors and subcontractors working atthe Redstone Arsenal to remain away from their jobs on July 10 and 11 Respondentsare deemed to have intended the natural consequences of their conduct which, inthis case, was to force or require the employers of these employees to cease doingbusiness with other persons.Specifically, the various contractors and subcontractorswere forced to stop work they were doing for one another and, in particular, BlountBrothers Construction Company was forced to cease doing business with Acousti.Such object is proscribed by subdivision (A) of Section 8 (b) (4) of the Act.Anadditional purpose for the picketing was to compel Acousti to use only membersof Local 48 to do its installation work at the Redstone Arsenal and thus to forcee Also it is fairly inferied from the evidence herein that Respondents expected that thevarious job stewards would in turn transmit their information about the possible picketingto other members of their unions who were working with them at the Redstone Arsenal.7 Local Union No 55, etc (Professional and Business Men's Life Insurance Company),108 NLRB 303, enfd 210 F 2d 220 (C A 10);John A. Piezonki v AT. L R B,219 F.' 2d879 (C A4) ; Brotherhood of Painters, Decorators & Paperhangers of America, LocalUnion No 1730 (Painting and Decorator Contractors),109 NLRB 1163. LOCAL UNION NO. 48219'or require Acousti to recognize Local 48 as the representative of such employeesalthough Local 48 has not been certified as their bargaining agent.This is anobject proscribed by subdivision (B) of Section 8 (b) (4) of the Act.Accordingly,I find that,by inducing and encouraging employees of neutral employers to engagein a concerted refusal in the course of their employment to perform services toaccomplish the aforesaid objectives,Respondents have violated Section 8(b) (4)'(A) and (B) of the Act.As stated above, Respondents made demands upon Acousti to replace its employeeswho were engaged in the installation of metal pan acoustical ceilings at the RedstoneArsenal with members of Local 48 or to compel such employees to join Local 48.Had Acousti bowed to Respondents' demands it would have discriminated againstsuch employees in violation of Section 8 (a) (3) of the Act.Therefore, by picketingtheRedstoneArsenal on July 10 and 11, 1957, to enforce their demands,Respondents were guilty of an attempt to cause Acousti to discriminate against itsemployees engaged in work at the arsenal8and, accordingly,have violated Section8 (b) (2) of the Act.United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry, etc., (Carrier Corporation),112 NLRB 1385,enforced, 231 F. 2d 447 (C. A.5);Denver Building and Construction TradesCouncil, et al. (Henry Shore),90 NLRB 1768, enfd. 192 F. 2d 577 (C. A. 10).Since Reid's directions that its controversy with Acousti should be advertised to theemployees engaged in construction work at the Redstone Arsenal were carried out,knowledge that Respondents picketed the project to compel employment of mem-bers of Local 48 to perform the work in dispute was widespread.Respondents'conduct, therefore, served to restrain and coerce employees in the exercise of'therights guaranteed to them in Section 7 of the Act, specifically, the right of Acousti'semployees to refrain from joining Local 48, because they knew it constituted adirect threat upon their opportunities for continuous and uninterrupted employmentby Acousti.Accordingly, I further find that Respondents violated Section 8, (b)(1) (A) of the Act.9IV.THE EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in section III, above, occurring inconnection with the operations of Acousti Engineering of Alabama, Inc., describedin section I, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1.By attempting to cause Acousti Engineering of Alabama,Inc., to discriminateagainst its employees in violation of Section 8 (a) (3) of theAct, theRespondentshave engaged in and are engaging in unfair labor practices within the meaning ofSection 8 (b) (2) of the Act.2.By restraining and coercing employees in the exercise of the rights guaranteedin Section7 of theAct, Respondents have engaged in and are engaging in unfairlabor practices within the meaning of Section 8(b) (1) (A) of the Act.3.By inducing and encouraging employees of Blount Brothers Construction Com-pany and other employers(other than Acousti)doing construction work at theRedstone Arsenal to engage in a concerted refusal in the course of their employmentto perform any services for their employers where an object thereof is to forceor require Blount Brothers Construction Company and such other employers tocease doing business withAcoustiEngineering of Alabama,Inc.,or with anyemployer or other person,the Respondents have engaged in and are engaging inunfair labor practices within the meaning of Section8 (b) (4) (A) of the Act.8 That Acousti might have satisfied the Respondents without engaging in an act ofdiscrimination by hiring as many additional sheet metal workers as it had employees ofits own on the job does not cure the unlawfulness of Respondents' attempt to cause, theemployer to discriminate against its employeesB Coal, Gasoline and Fuel Oil Teamsters, etc,113 NLRB 111 ;Clara-Val Packing Com-pany,87 NLRB 703, enforcement denied on grounds not ielevant here, 191 F 2d 556(C A.9) ; N. L R B v. Philadelphia IronWorks,etc.,211 F. 2d 937 (C A 3). But seeN. L. R. B. v., Local369,etc., International Hod Carriers,etc, 240 F. 2d 539 (C. A, 3),rehearing denied,240 F. 2d 544 220DECISIONSOF NATIONAL LABOR RELATIONS BOARD4.By inducing and encouraging employees of Blount Brothers ConstructionCompany and other employers (other than Acousti) doing construction work atthe Redstone Arsenal to engage in a concerted refusal in the course of their employ-ment to perform any services for their employers where an object thereof is to forceor require Acousti Engineering of Alabama, Inc., to recognize the Respondent,Local Union No. 48, Sheet Metal Workers' International Association, AFL-CIO,as the representative of its employees engaged in the installation of metal panacoustical ceilings, although said labor organization was not certified as therepresentative of such employees under the provisions of Section 9 of the Act, theRespondents have engaged in and are engaging in unfair labor practices within themeaning of Section 8 (b) (4) (B)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL MEMBERS OF LOCAL UNION No. 48, SHEET METAL WORKERS'INTERNATIONAL ASSOCIATION, AFL-CIO'Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify you that:WE WILL NOT picket or threaten to picket any premises where Acousti Engi-neering of Alabama, Inc., is engaged in the installation of metal pan acousticalceilings tocompel Acousti Engineering of Alabama, Inc., to make membershipin our organization a condition of employment, except in accordance with theprovisions of Section 8 (a) (3) of the National Labor Relations Act, or other-wise attempt to cause Acousti Engineering of Alabama, Inc., to discriminateagainst itsemployees in violation of Section 8 (a) (3) of the Act.WE WILL NOT by like or related conduct restrain or coerce employees ofAcousti Engineering of Alabama, Inc., in the exercise of the rights guaranteedin Section 7 of the Act, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organizationas a conditionof employment as authorized in Section 8 (a) (3) of the Act.WE WILL NOT induce or encourage any employees of any employer (otherthan Acousti Engineering of Alabama, Inc.,), to engage in a strike or a con-certed refusal in the course of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles, materials, orcommodities or to perform any services for their respective employers, wherean object thereof is (1) to force or require such employer to cease doing busi-nesswith Acousti Engineering of Alabama, Inc., or (2) to force or requireAcousti Engineering of Alabama, Inc., to recognize Local Union No. 48, SheetMetal Workers' International Association, AFL-CIO, as the collective-bargain-ing representative of any of its employees, unless and until the National LaborRelationsBoard certifies said labor organization as such representative inaccordancewith the provisions of the National Labor Relations Act, asamended.LOCAL UNION No. 48, SHEET METAL WORKERS'INTERNATIONAL ASSOCIATION, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Agent or Representative)(Title)Dated-------------------By---------------------------------(T. EREID,Agent)Thisnotice must remainposted for 60 days from the date hereof, and must not bealtered, defaced, or covered byanyother material.'With respect to copies of this notice which are submitted to employers for postingat the RedstoneArsenal or at other premises there shall be Inserted In the caption ofeachsuch notice. the words "And to All Employees" followed by the name of the employerat whose premises the said notice Is to be posted.